In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00083-CV




     IN THE INTEREST OF K.C.B., MINOR CHILD




        On Appeal from the County Court at Law
               Hopkins County, Texas
             Trial Court No. 37,125 CCL




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
       The Hopkins County District Clerk has filed a motion requesting permission to file a

supplemental clerk’s record in this case in paper rather than electronic form.              Effective

January 1, 2014, the Texas Rules of Appellate Procedure require all records filed with appellate

courts after that date to be filed electronically. Appendix C, which governs the preparation of

clerk’s records, states, “Unless the clerk receives permission from the appellate court to file the

record in paper form, the clerk must file the record electronically.” TEX. R. APP. P. app. C, Rule

1.2.

       As an initial matter, we point out that this Court’s staff must convert all records received

in paper form to electronic form prior to filing. Thus, a district clerk’s failure to comply with the

Rules, which are applicable statewide, creates an additional workload for the staff of this Court.

       Electronic filing with this Court requires some very basic tools—a computer, a scanner,

an appropriate software package (such as Adobe Acrobat), and internet access—all of which are

easily obtainable and relatively affordable. The Office of Court Administration is available to

assist trial-level clerk’s offices with the transition from paper to electronic filing. To obtain this

assistance, contact Casey Kennedy (casey.kennedy@txcourts.gov), who can provide information

about the easiest and least expensive way to set up a compliant system.

       We expect Hopkins County to begin electronically filing records with this Court as soon

as possible, but under no circumstances should the transformation from paper to electronic filing

remain incomplete beyond March 31, 2014.




                                                  2
        The motion to file the supplemental clerk’s record in paper form in this specific case is

granted. Requests to file documents in paper form in other matters will be handled on a case-by-

case, filing-by-filing basis.



                                                BY THE COURT

Date: January 22, 2014




                                                3